Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/985488 filed on 08/05/20.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on August 05th, 2020 is acceptable. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong et al.  (US Pub. 2019/0346306).

As to claim 1 and 18 the prior art teaches a device, comprising: 

a wireless charging (see fig 2 paragraph 0043) circuit disposed within the device, and an ultraviolet light source disposed within the device (see fig 1-3 paragraph 0043, 0058-0062 and summary).

 As to claim 2 the prior art teaches wherein the ultraviolet light source is a UV-C light source (see fig 2 paragraph 0040).

As to claim 3 the prior art teaches wherein the wireless charging circuit includes an inductive coil (see fig 1-3 paragraph 0043-0045).

As to claim 4, the prior art teaches wherein the wireless charging circuit is a radiative electromagnetic resonant charging circuit (see fig 1-3 paragraph 0040-0043).

As to claim 5 the prior art teaches wherein the wireless charging circuit uses uncoupled radio frequency charging (see fig 1-3 paragraph 0042-0044).

As to claim 6 the prior art teach further comprising: a device chamber disposed within the device (see fig 1-2 paragraph 0050-0053).

As to claims 7  and 20 the prior art teaches further comprising: an ultrasonic cleaner (see fig 1-3 paragraph 0072-0075 and summary).

As to claims 8 the prior art teaches further comprising: one or more reservoirs disposed within the device (see fig 1-2 paragraph 0055-0059).

As to claims 9, the prior art teaches wherein the one or more reservoirs comprise a cleaning agent reservoir, a water storage reservoir, and a used cleaner reservoir (see fig 1-2 paragraph 0057-0061).

As to claims 11 the prior art teaches wherein a personal wearable device is charged and cleaned simultaneously within the device (see paragraph 0028).

As to claim 12 the prior art teaches further comprising an energy management circuit (see fig 1-2 paragaph 0030-0034).

As to claims 13 the prior art teaches further comprising a display (see fig 2-3 paragraph 0037-0039).

As to claims 14, the prior art teaches further comprising a transceiver (see paragraph 0043-0044).

As to claims 15 the prior art teaches wherein the transceiver receives information from a personal wearable device and transmits the information to a cloud server through Internet communication circuitry.

As to claims 16 the prior art teaches further comprising Internet communication circuitry which transmits information generated by the device during one or more of a charging cycle and a cleaning cycle to a cloud computing server (see paragraph 0131-0135).

As to claims 17, the prior art teaches wherein the information generated by the device during one or more of a charging cycle and a cleaning cycle includes contaminant data (see fig 1-5 paragraph 0100-0105 and background).

As to claims 19 the prior art teaches wherein the personal wearable device includes an energy storage (see fig 1-2 paragraph 0026-0029).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851